PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_04_EN.txt. 118

DISSENTING OPINION OF Mr. HUDSON.

The Bulgarian Government: has advanced a _ preliminary
objection in this case, asking the Court to declare that it lacks
jurisdiction to deal with the application filed by the Belgian
Government on January 26th, 1938, and to dismiss the Belgian
claims. This challenge to the Court’s’ jurisdiction requires
that attention be given, at the outset, to the possible sources
of jurisdiction, and to the bases upon which Belgium asserts
and Bulgaria contests jurisdiction to deal with this case.. If
two States parties to a case before the Court agree that the
Court has jurisdiction, it will usually be unnecessary for. the
‘Court to look further for confirmation of its jurisdiction ; but
where, as here, the jurisdiction is contested, the. Court must
look for a source of its jurisdiction in the applicable law in
spite of the fact that the parties may trace their contentions
to the same source or sources.

*

In the diplomatic..correspondence which preceded the filing
of the Belgian Application, the Belgian-Bulgarian Treaty of
conciliation, arbitration and judicial settlement of June 23rd,
1931, was put forward by the Belgian Minister at Sofia as the
sole source of. the jurisdiction to be invoked. In a letter
addressed to the Bulgarian Minister for Foreign Affairs on
June 24th, 1937, the Belgian. Minister proposed the conclusion
of a compromis for submitting the dispute to the Court, stating
that it fell within the class of disputes which the provisions
of Articles 4 to 6 of the Treaty of 1931 permitted to be taken
to the Court by unilateral application unless agreement was
reached for submitting them to arbitration; reference was made
‘parenthetically only to the declaration by which in rIg2z
Bulgaria had recognized the obligatory jurisdiction of the Court, -
but no mention was made of the declaration by which Belgium
had recognized the Court’s obligatory jurisdiction and no indi-
cation was given of any desire on the part of the Belgian
Government to avail itself of the reciprocal declarations of
Belgium and Bulgaria. On July 30th, 1937, the Belgian Min-
ister informed the Bulgarian Minister for Foreign Affairs that
as the Belgian Government saw no possibility of an agreement
between the two Governments for submitting the dispute to
arbitration in accordance with the provisions of the Treaty
of 1931, the dispute would be put before the Court by the

58
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON TIQ

unilateral application of the Belgian Government. In his reply
of August 3rd, 1937, the Minister for Foreign Affairs referred
to the Belgian Government’s intention to go before the Court
by unilateral application based on the Treaty of 1931, and he
gave notice of the Bulgarian Government’s intention to avail
itself of the privilege accorded by Article 3 of that Treaty.
These were the communications exchanged by the Parties
prior to the filing of the Belgian. Application. They gave no
indication that any source of the Court’s jurisdiction was to
be relied upon other than the Treaty of 1931. References by
the Parties to the sources of the Court’s jurisdiction may now
be traced through the documents of the written proceedings.

The Belgian Application filed with the Registry of the Court
on January 26th, 1938, referred to two sources of jurisdiction :

(1) the declarations of adherence made by Belgium and
Bulgaria to the Optional Clause accepting as compulsory the juris-
diction of the Court, which declarations were respectively
ratified on March roth, 1926, and August 12th, 1921;

(2) the Treaty of conciliation, arbitration and judicial settle-
ment concluded between the two countries on June 23rd, 1031.

The Memorial presented by the Belgian Government contained
(pp. 18-19) a section entitled “La compétence de la Cour”, in
which it was said that the Belgian Government found a justi-
fication of the Court’s jurisdiction in the Treaty of 1931, and
Articles 4 and 37 of the Treaty were set out im extenso ; the
Memorial proceeded to state that suvabondamment the Belgian
Government based. the Court’s jurisdiction on the “declarations
of adherence of Belgium and of Bulgaria to the Optional
Clause”, but the texts of these declarations were not set forth.
In the additional Memorial subsequently submitted by the
Belgian Government, it was said (p. 9) that the Treaty of
1931 had been indicated in the Memorial as a basis of juris-
diction en deuxième leu; and reference was made (p. 15) au
fondement de compétence de la Cour que surabondament la Partie
demanderesse croit trouver dans le Trailé de I93I.

On its side, the Bulgarian Government expressed the view
(Bulgarian Memorial, p. 8) that the Belgian contentions as to:
the Court’s jurisdiction were justified neither on the basis of
the declarations cited nor on the basis of the Treaty of 1931.

It was only in the oral proceedings that reference was made
to the relation existing between the Treaty of 1931 and the
earlier declarations, as possible sources of the Court’s juris-
diction to deal with this case. Though the Belgian Agent had
contended that chacun de ces deux actes suffit en réalité à lui
seul pour étayer] nos revendications, M. Rolin, Counsel for
the Belgian Government, expressed the view (Exposés oraux,

8 . 59
A./B. 77 (ELECTRICITY COMPANY).—OP, HUDSON 120

pp. 49-50) that it would be absurd to imagine that it had been
intended by the Belgian and the Bulgarian Governments in
1931 to create an additional system to be in force cumula-
tively with the Optional Clause by which the two States were
already bound; and that, during the period when it was in
force, the Treaty of 1931 prevailed over the Optional Clause.
Hence he concluded that the legal relations between Belgium
and Bulgaria were governed as follows: until February 3rd,
1933, by the Optional Clause ; from February 3rd, 1933—date
of the entry into force of the Treaty of 1031 1—to February 3rd,
1938, by the Treaty; and since February 3rd, 1938, by
the Optional Clause. Later in the course of his exposé, how-
ever, M. Rolin stated (p. 56) that reflection had led him to
question the correctness of his earlier statement; with the
result that, after reflection, he considered that in the period
during which the Treaty was in force the Court could take
the Optional Clause into consideration dans la mesure où elle
west pas modifiée par les amendements qu'éventuellement y à
apporiés le Traité entre la Belgique et la Bulgarie.

In reply to M. Rolin’s statement, the Bulgarian Agent gave
(pp. 74-75) various reasons for the Bulgarian view that the
Treaty of 1031 did not suspend the functioning of the Optional
Clause ; he contended that, with respect to the obligation of
judicial settlement, the Treaty of 1931 left intact the pre-
existing legal situation, and that the dispositions in the Treaty
concerning judicial settlement served only the purpose of a
reference to the pre-existing situation, without effecting any
modification in that situation.

On this presentation of the problem as to the source or
sources of the Court’s jurisdiction, it is necessary to consider
in some detail the legal obligations of Belgium and Bulgaria
inter se with reference to the jurisdiction of the Court, as they
existed on January 26th, 1938, the date when the Belgian
Application was filed.

%

On August 12th, 1921, the Bulgarian Government deposited
at Geneva a ratification of a declaration made on July 29th,
1921, in connection with Bulgaria’s signature of the Optional
Clause, the text of which was as follows:

 

1 The exchange of ratifications of the Treaty of 1931 took place not on
February 3rd, but on February 4th, 1933.

60
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON - 121

“On behalf of the Government of the Kingdom of Bulgaria
I recognize, in relation to any other Member or State which
accepts the same obligation, the jurisdiction of the Court as
compulsory ipso facto and without any special convention,
unconditionally.”

On September 25th, 1925, the Optional Clause was signed
on behalf of Belgium, with the following declaration :

“On behalf of the Belgian Government, I recognize as com-
pulsory, ipso facto and without special agreement, in relation to
any other Member or State accepting the same obligation, the
jurisdiction of the Court in conformity with Article 36, para-
graph 2, of the Statute of the Court for a period of fifteen
years, in any disputes arising after the ratification of the present
declaration with regard to situations or facts subsequent to
this ratification, except in cases where the Parties have agreed
or shall agree to have recourse to another method of pacific
settlement.”

A ratification of the Belgian declaration was deposited at
Geneva on March ioth, 1926. After this date, therefore,
Belgium and Bulgaria were bound inter se to recognize the
Court’s jurisdiction with respect to the disputes enumerated
in Article 36, paragraph 2, of the Statute, with the two excep-
tions established by the Belgian declaration, i.e., excepting (I)
disputes arising before March roth, 1926, and (2) disputes
with regard to situations or facts prior to March roth, 1926.
The obligation of the two States was not applicable, however,
in cases where the Parties had agreed or might agree to have
recourse to another method of pacific settlement.

*

On June 23rd, 1931, representatives of Belgium and Bul-
garia signed a Treaty of conciliation, arbitration and judicial
settlement, so entitled; ratifications of this Treaty were ex-
changed on February 4th, 1933+. On that date, in accordance
with the provisions in Article 37 (2), the Treaty entered into
force for a period of five years, expiring on February 4th, 1938..
On August 3rd, 1938, six months before the expiration of the
five-year period and in accordance with the provisions in
Article 37 (3), the Treaty was “denounced’’ by Bulgaria ; hence
it did not continue in force for an additional period of five
years after February 4th, 1938.

The Treaty provides (Art. 1) that disputes of every kind
which may arise between the Parties and which it may not
have been possible to settle by diplomacy shall be submitted

‘The Treaty was registered with the Secretariat of the League of Nations,
No. 3156, on March 3rd, 1933. 137 League of Nations Treaty Series, p. 191.

67.
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 122

to judicial settlement or arbitration, preceded either obligatorily
or optionally by a procedure of conciliation. Disputes ‘‘with
regard to which the Parties are in conflict as to their respec-
tive rights’’—it is expressly stated that these disputes include
those mentioned in Article 36 of the Court’s Statute—are to be
submitted to the Court (Art. 4) unless the Parties agree upon
resort to an arbitral tribunal. Provision is made for the
procedure of arbitration of such disputes if the Parties agree on
arbitration, and also for a procedure of conciliation of such
disputes if the Parties agree on conciliation. As to disputes
other than those ‘with regard to which the Parties are in con-
flict as to their respective rights”, a procedure of conciliation is
made obligatory (Art. 8), elaborate provision being made for
the conduct of this procedure ; and if the conciliation does not
lead to an agreement between the Parties, arbitration then
becomes obligatory for these disputes (Art. 24), provision being
made for constituting the arbitral tribunal and for the proced-
ure to be followed.

Comparing the Treaty of 1931, in so far as it relates to
judicial settlement, with the reciprocal declarations made by
Belgium and Bulgaria under Article 36, paragraph 2, of the
Statute, it will be seen that the Treaty provision for judicial
settlement by the Court applies to all the legal disputes which
would be covered by the declarations, and it may go further
in that it applies to all disputes with regard to which the
Parties are in conflict as to their respective rights.. The Treaty
is also more extensive in that it does not exclude disputes
with regard to situations or facts anterior to March xoth, 1026.
On the other hand, the Treaty contains two conditions not
set by the reciprocal declarations; under Article 1 of the Treaty,
the dispute must be one “which it may not have been possible
to settle by diplomacy”; and under Article 3 of the Treaty, if
the dispute is one of which the subject (Fr. objet) according to
the law of one of the Parties falls within the competence of
its judicial or administrative authorities, that Party may object
to the dispute’s being submitted for settlement by a method
laid down in the Treaty until a definitive decision has been
pronounced within a reasonable time by the competent author- .
ity. One other difference is to be noted: while the Bulgarian
declaration of 192x was not limited to any period of time, the
Belgian declaration was limited to a period of fifteen years
expiring on March toth, 1941; the Treaty on the other hand
was concluded for successive five-year periods, and as events
turned out it ceased to be in force at the end of the first period
of five years, ie., on February 4th, 1938.

62
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 123

*

This being the situation, the Court must say what law obtained
between Bulgaria and Belgium on January 26th, 1938, the date
of the filing of the Belgian Application. The fact that the
Treaty of 1931 ceased to be in force some nine days later can
have no bearing on the Court’s jurisdiction with respect to this
case. If the jurisdiction existed on January 26th, 1938, it will
continue until the case is disposed of in due course; this is
expressly recognized, indeed, in Article 37 (4) of the Treaty.

On January 26th, 1938, then, were the provisions of the Treaty
of 1931 operative? Were the reciprocal declarations made
by Belgium and Bulgaria under Article 36, paragraph 2, of
the Statute, also operative? And if the latter question be
answered in the affirmative, do the reciprocal declarations and
the Treaty constitute independent. ways of access to the Court ?
Or ‘are their provisions in some way cumulative, so as to
require that the conditions of both must be met before the
Court’s jurisdiction can be invoked?” These questions will have
to be considered, however, only if both the reciprocal declar-
ations and the Treaty of 1931 are found to be applicable, in
their terms, to this case.

 

The jurisdiction conferred on the-Court by the Belgian declar-
ation is in terms not applicable “in cases where the Parties
have agreed or shall agree to have recourse to another method
[Fr. mode] of pacific settlement’”’. The first question is whether
this is such a case, whether the Treaty of 1031 constitutes, for
cases falling under Article 36, paragraph 2, of the Statute,
“another method of pacific settlement’? upon which the Parties
have agreed.

Article 4 of the Treaty of 1931 requires recourse to the
Court “unless the Parties agree, in the manner hereinafter pro-
vided, to have resort to an arbitral tribunal’’; and Article 5
provides for giving effect.to such an agreement for arbitration.
Under Article 7 of the Treaty, before any resort to the Court
or to an arbitral tribunal, “the Parties may agree to have
recourse to the conciliation procedure provided for in the pre-
sent Treaty”. Hence it would seem that for the legal disputes
which are covered by Article 36, paragraph 2, of the Statute
and to which the reciprocal declarations of Belgium and Bul-
garia apply, the Treaty provides not a system of judicial settle-
ment alone, but a system of conciliation, arbitration and judicial
settlement, all three of which are in a sense bound together.
Disputes for which the declarations provide a settlement by
the Court may under the Treaty be referred to the Court,

63
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 124

or to arbitration, or to conciliation followed (if necessary) by
the Court’s adjudication, or to conciliation followed (if neces-
sary) by arbitration. The system of the Treaty is then dif-
ferent from the system of the declarations, though the judicial
settlement (as distinguished from arbitration) is in both systems
confided to the Court. It may be said, however, that under
the Treaty an agreement between the Parties is necessary before
conciliation or arbitration can be substituted for or placed before
judicial settlement, and that even under the declarations it was
‘open to the Parties to agree upon the conciliation or the arbi-
tration of a dispute as an alternative to judicial settlement.
Yet the system of the Treaty is in this respect different from
that of the reciprocal declarations, because the Treaty provides
in terms for the alternative and lays down the lines which the
alternative is to follow.

The two systems being different, it would seem that this is
a case in which the Parties have agreed, in the terms of the
Belgian declaration, “to have recourse to another method of
pacific settlement’. If this conclusion be sound, the reciprocal
declarations by Belgium and Bulgaria are not to be applied as
a source of jurisdiction in this case, and the Court’s juris-
‘diction may be sought only in the Treaty of 3931.

Note may here be made of Article 2 of the Treaty of 1931
which provides that ‘disputes for the settlement of which a
special procedure is laid down in other conventions in force”
between the Parties ‘shall be settled in conformity with the
provisions of such conventions”. It is not a simple matter
to give a precise meaning to this provision’; but it would
seem quite clear that the Belgian and Bulgarian declarations
are not in this sense a convention laying down ‘‘a special pro-
cedure’ for the settlement of the legal disputes covered by
Article 36, paragraph 2, of the Statute.

*

If it should be thought that the Treaty of 1931 does not
provide for ‘‘another method of pacific settlement’’ within the
meaning of the concluding phrase of the Belgian declaration,
the Court would then have before it two texts—the reciprocal
declarations of Belgium and Bulgaria on the one hand, and
the Treaty of 1931 on the other hand—dealing with the same

1 See the strictures on this provision by “Gallus’’ (a pseudonym), in 57
Revue de Droit international et de Législation comparée (1930), p. 879.

64
A./B. 77 {ELECTRICITY COMPANY).—OP. HUDSON - 125

general subject-matter. In such a situation the relation between
the two texts cannot be disregarded.

Each of the texts is a statement of the Parties’ intention
to confer jurisdiction on the Court, but the jurisdiction is not
the same in each case. In consequence of the reserve in the
Belgian declaration, the reciprocal declarations had the effect
of confining the Court’s obligatory jurisdiction to disputes with
regard to situations or facts posterior to March roth, 1926;
the text of the Treaty, on the other hand, is quite opposed to
this limitation. Article 4 of the Treaty gives the Court juris-
diction over ‘‘all disputes with regard to which the Parties
are in conflict as to their respective rights’; these are expressly
said to include the disputes ‘‘mentioned in Article 36 of the
Statute’, to some of which the reciprocal declarations apply,
and the Treaty does not exclude disputes with regard to situa-
tions or facts anterior to any particular date. Clearly, there-
fore, the Treaty’s provision for the Court’s jurisdiction is
inconsistent with that of the reciprocal declarations, and in
this case the two sources cannot be drawn üpon simultaneously.

Called upon to choose which of the two texts is to govern
in this case, the Court must apply a general principle of law,
and it must say that the expression of the Parties’ intention
which is the later in point of time should prevail over that
which is the earlier. The Parties had it in their power to
enlarge their legal obligations resulting from the declarations,
and this they did by the Treaty of 1931 which confers. on the
Court a more extensive jurisdiction than that conferred by the
declarations. Moreover, the Treaty is an instrument which
was drawn up to apply specially to the relations of Belgium
and Bulgaria; the declarations were not drawn up with refer-
ence to the relations of Belgium and Bulgaria alone, each
declaration being made by one of these States with reference
to its relations with all other States recognizing the Court’s
jurisdiction as provided for in Article 36, paragraph 2, of the
Statute. Whereas the declarations were of possible and actual
interest to many States, the Treaty, though it followed a
standard model, concerned only the two signatory States. If
it is to be said that the special prevails over the general
instrument, or that the more extensive prevails over the less
extensive provision, the result here will coincide with the applic-
ation of the rule that a later will prevail over an earlier text +.

 

 

1 On this point, see the discussion by “Gallus” in 8 Revue de Droit inter-
mational (1931), PP. 392-395.

65
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 126

*

If confirmation is desired of the Parties’ intentions that the
Treaty should confer on the Court a jurisdiction more exten-
sive than that conferred by the reciprocal declarations and
not limited to disputes with regard to situations or facts pos-
terior to March roth, 1926, it can be found in what may be
referred to as the pre-natal history of the Treaty of 1931.
Though a reference to this history was made by the Bulgarian
Agent, neither of the Parties endeavoured to place the whole
record before the Court. The preamble to the Treaty of 1931
recalls a recommendation made by the Assembly of the League
of Nations in a resolution of September 26th, 1928; this in
itself is a basis for summoning the aid of the Treaty’s history.

In 1927, the Eighth Assembly of the League of Nations,
“anxious to bring about the political conditions calculated to
assure the success of the work of disarmament’’, recom-
mended “the progressive extension of arbitration by means of
special or collective agreements’. To this end, it asked the
Council to instruct the Preparatory Disarmament Commission
to create a committee to consider measures which might be
taken ‘‘with a view to promoting, generalizing, and co-ordin-
ating special or collective agreements on arbitration and
security’? As a result of this resolution, a Committee on
Arbitration and Security was created, to which the Swedish
Government suggested the idea of a collective agreement based
onthe Locarno treaties ; this Committee prepared various drafts
of conventions on pacific settlement, all of which were faithful
to the Locarno formule in that they contained provisions for
excluding from the Court’s jurisdiction disputes concerning
anterior facts?. The work of the Committee on Arbitration
and Security led to the adoption by the Ninth Assembly of
the resolution of September 26th, 19283, to which reference
is made in the preamble of the Belgian-Bulgarian Treaty of
June 23rd, 1031. This resolution invited States to accept
obligations concerning pacific settlement ‘‘either by becoming
parties to the annexed General Act, or by concluding partic-
ular conventions with individual States in accordance with
the model bilateral conventions annexed hereto’. To the resolu-
tion were annexed a draft General Act and drafts of three
model bilateral conventions, ‘‘Convention a’’, “Convention 6’,
and ‘Convention c’’.. The annexed General Act contained in
Article 39 provision for possible reservations which would
“exclude from the procedure” provided for, ‘“‘disputes arising out

1 Records of Eighth Assembly, Plenary, pp. 177-178.
' 2 League of Nations Document, C. 358. M. 112. 1928. IX.
: 8 Records of Ninth Assembly, Plenary, p. 182.

66

.
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 127

of facts prior” to accession to the Act. The annexed model
bilateral “Convention a’’ contained, between Article 34 and
Article 35, the word ‘‘Article”’; no number was assigned to
this “‘article’’ and no text was given, but the footnote to
which the figure ‘‘1’’ referred suggested that “States desiring
to introduce reservations might insert here an article based on
Article 39 of the General Act...” Similar provisions were
included in models ‘‘b’’ and ‘‘c’’.. Thus, the text of the draft
General Act provided expressly for possible reservations exclud-
ing disputes arising out of anterior facts, and the texts of
the model bilateral conventions carried an unnumbered blank
article referring to a footnote which called attention to the
possibility of the same reservation.

“Convention 4”, as annnexed to the Assembly resolution of
September 26th, 1928, served as the model of the Belgian-
Bulgarian Treaty of June 23rd, 1931; in general the text of
the Treaty follows almost verbatim that of the draft. Two
significant departures are to be noted, however:

(t) The suggestion in the unnumbered, blank article placed
between Article 34 and Article 35 of the draft was completely
rejected when the Treaty was drafted. For the text of the
Treaty contains no reference to the exclusion of disputes with
regard to anterior facts, and neither in signing nor in rati-
‘fying the Treaty did the Parties make any such reservation.
This would seem to be a clear indication of the Parties’ intention
that disputes with regard to anterior facts should not be excluded
from the jurisdiction conferred on the Court by the Treaty
of 1931.

(2) Article 2 of “Convention a”, following Article 29 of the
General Act, contains these provisions : |

“1. Disputes for the settlement of which a special procedure
is laid down in other conventions in force between the Parties
shall be settled in conformity with the provisions of those
conventions.

2. The present Convention shall not affect any agreements in
force by which conciliation procedure is established between
the High Contracting Parties or they are bound by obligations
to resort to arbitration or judicial settlement which ensure the
settlement of the dispute. If, however, these agreements
provide only for a procedure of conciliation, after such proced-
ure has been followed without result, the provisions of the
present Convention concerning judicial settlement or arbitration
shall be applied.”

1 League of Nations Document, C. 358. M. 112. 1928. IX.

? This note is to be found with the text of “Convention a” as published
in League of Nations Document C. 536. M. 163. 1928. IX; in Records of
Ninth Assembly, Plenary, p. 502; and in League of Nations Official Journal,
Special Supplement No. 63, p. 37.

9 67
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 128

The text of Article 2 of the Treaty of 1931 is quite different,
running as follows:

“Disputes for the settlement of which a special procedure is
laid down in other conventions in force between the High
Contracting Parties shall be settled in conformity with the
provisions of such conventions. Nevertheless, should the settle-
ment of the dispute not be achieved by application of this
procedure, the provisions of the present Treaty -concerning
arbitration or judicial settlement shall be applied.”

The Treaty of 1931 thus fails to include the provision in
paragraph 2 of Article 2 of the model adopted by the Assembly,
which was designed to continue the operation of prior obliga-
tions, such as those of reciprocal declarations under Article 36,
paragraph 2, of the Statute. This is another indication of the
Parties’ intention that Article 4 of the Treaty of 1931 was to
free them of the limitations established by the reciprocal declar-
ations, so long as the Treaty should remain in force.

*

Further indication of the Parties’ intentions as to the scope
of the Treaty of 1931 may be sought in the general policy
followed by each of the two signatory States in entering into
treaties with other States.

Bulgaria’s general policy is quite consistently that indicated
in the Bulgarian declaration of r921. Though Bulgaria did
not accede to the General Act of 1928, it entered into a
number of treaties which follow the model drafts adopted by
the Assembly in 1928: with Turkey, March 6th, 19291; with
Hungary, July 22nd, 19292; with Poland, December 31st, 1929 3;
with Spain, June 26th, 19314; with Norway, November 26th,
19315; with Denmark, December 7th, 1935 $ ; and with Latvia,
May 23rd, 1933. Of these treaties only that with Poland
excluded disputes with regard to anterior situations or facts’.

Belgium seems for a time to have assigned great importance
to the exclusion of disputes with regard to anterior situations
or facts. Soon after the signature of its declaration of
September 25th, 1925, Belgium entered into a treaty with

114 League of Nations Treaty Series, p. 399.
IOI idem, p. 41.
113 idem, p. 89.
166 idem, p. 341.
134 idem, D. 27.
182 idem, p. 183.
? Bulgaria’s treaties with the United States of America; of January 21st,
1929 (93 idem, pp. 331, 337), and its treaty with Mexico, of November 5th,
1936 (187 idem, p. 37), follow special forms.

oon À 8 ND eH

68
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 129

Germany, initialled at Locarno on October 16th, 19251, which
(Art. 1) did not apply to “disputes arising out of events prior
to the present Convention and belonging to the past”. Then
followed treaties with Sweden, April 30th, 19262; with Swit-
zerland, February 5th, 1927%; with Denmark, March 3rd,
1927*; with Finland, March 4th, 19275; with Portugal,
July oth, 1927; and with Poland, October 25th, 1928 7—all
of which expressly excluded either disputes with. regard to
anterior situations or facts, or disputes arising out .of prior
events. A treaty with Spain, July roth, 1927%, did not con-
tain the exclusion, but the final protocol gave a reason for
this, viz., that no dispute was then pending between the two
States. A treaty with Luxemburg, October x7th, 1927°, on
the other hand, provided (Art. 1) for its application to the
disputes for the solution of which a method of pacific settle-
ment had been provided by the Economic Convention between
the two countries, even when such disputes referred to facts
prior to the conclusion of the treaty.

Following the Assembly’s adoption of its resolution of Sep-
tember 26th, 1928, Belgium acceded to the General Act on
May 18th, 1929, with a reservation as to disputes arising out
of anterior facts; but thereafter some change is noticeable
in Belgian policy. Belgium’s treaties with Czechoslovakia,
April 23rd, 1929"; with Greece, June 25th, 1929; with
Lithuania, September 24th, 1930 %; and with Bulgaria, June 23rd,
1931, followed the Assembly’s model “Convention a’’, and none
of them referred to the exclusion of disputes with regard to
anterior situations or facts. A treaty with Yugoslavia, March 25th,
1930 4, did not apply to “disputes which arose prior to the
conclusion of the present Convention’’ (‘‘différends nés anté-
rieurement a la conclusion de la présente Convention’’); while
treaties with Roumania, July 8th, 1930 ©, with Turkey, April 18th,
1931 16, and with Venezuela, August 14th, 19351’, did not apply

 

 

54 League of Nations Treaty Series, p. 303.

67 idem, p. 91.

68 idem, p. 45.

67 idem, p. 117.

69 idem, p. 361.

74 idem, D. 39.

Publications of the Court, Seiies D, No. 6, p. 308.
80 League of Nations Treaty Series, p. 17.

124 idem, p. 203.

93 idem, p. 344.

110 idem, p. 113.

113 idem, p. 117.

129 idem, p. 399.

106 idem, p. 343.

128 idem, p. 403.

Publications of the Court, Series D, No. 6, p. 475. |
Documents parlementaires (Belgique), 1935-1936, No. 75.

oN @ 6 h © DO M

H H ho hi eo rm
So&R © © À 0

69 .
A./B. 77 (ELECTRICITY COMPANY).—OP, HUDSON 130

to disputes arising out of anterior facts and belonging to the
ast À.

P Of course the inclusions and exclusions in a treaty may be
due to insistence by either of the parties to the treaty. Yet
this record seems to point to the conclusion that the omission
of the exclusion from the Belgian-Bulgarian Treaty of 1931
was effected entirely by design, and that it was due to an
intention that the provisions of the Treaty should apply to
all disputes whether they concerned anterior or posterior situa-
tions or facts. While some of the States with which Belgium
entered into these treaties were previously bound by declar-
ations under Article 36, paragraph 2, of the Court’s Statute,
others were not; so that the difference in the texts of the
treaties cannot be explained by the previous position of these
States with reference to such declarations.

A further point may be mentioned as to the character of
the Treaty of 1931. On September 26th, 1928, the Council of
the League of Nations instructed the Secretariat to prepare
“an introductory note explaining the structure of the treaties’,
drafts of which had on that date been adopted by the Assem-
bly, and the note was to be communicated to Governments
along with the texts? On October 15th, 1928, the Secretariat
issued a document containing the texts of the General Act
and the model bilateral conventions, with an “Introductory
Note to the General Act and the model bilateral Conventions
a, b, c, for the Pacific Settlement of International Disputes’’ ®.
In this Introductory Note it is said (p. 8) that “the General
Act and the three bilateral conventions are in substance the
same’ ; and (on p. 9) it is said that “the conventions had
been drafted in such a manner that they in no way affect
other conventions of any kind which States may have concluded
or may conclude for the pacific settlement of disputes. The
new conventions will only be applied subsidiarily and will only
settle disputes which do not come within the scope of other
conventions.” The importance of this statement is not to be
minimized ; it is confirmed in the studies of the General Act
by the well-informed ‘‘Gallus’, published in the Revue de Droit
international et de Législation comparée* and in the Revue de
Droit international®, ‘‘Gallus’’ stresses the subsidiary character
of the General Act, derived from paragraph 2 of Article 29;

1 Belgium’s treaties with the United States of America of March zoth,
1929 (109 League of Nations Treaty Series, pp. 261, 267), and its treaty with
Persia of May 26th, 1929 (110 idem, p. 369), follow special forms.

2 League of Nations Official Journal, 1928, p. 1670.
3 Document C. 536. M. 163. 1928. IX.

4 Volume 57 (1930), pp. 190-246, 413-472, 878-925.

5 Volume 8 (1931), pp. 377-424.

70
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON  I3I

and it has been noted above that the model “Convention a”
contained a counterpart of that paragraph in its Article 2.
The statement quoted from the Introductory Note is applic-
able to the General Act because of the provision in Article 20,
paragraph 2, and to the model bilateral “Convention a’’ because
of the provision in Article 2, paragraph 2. It does not apply
.to the Treaty of 1931, however, for that Treaty contains no
provision corresponding to Article 29, paragraph 2, of the
General Act, or to Article 2, paragraph 2, of “Convention @’.

If it had been the intention of the Belgian. and Bulgarian
Governments that their obligations under the reciprocal declar-
ations should continue unmodified during the period when the
Treaty of 1931 was in force, this result could have been
accomplished by a simple expedient. The two States might
have acted on the Assembly’s suggestion in the blank, unnum-
bered article in Convention “a” and made a reservation as
to disputes with regard to anterior facts; or they might have
retained in the Treaty a provision corresponding to Article 2,
paragraph 2, of “Convention a’; or they might have stated
expressly that the Treaty did not in any way modify the
effect of the prior declarations. It is not without interest in
this connection that this last suggested course was taken by
certain other States in concluding similar treaties!, and even
by Belgium in concluding the Treaty with Persia of May 23rd,

1929 ?.

*

To summarize what has been said, first of all the reciprocal
declarations are not applicable in this case because it is a case
for which, to employ the concluding phrase of the Belgian
declaration, the Parties have agreed “‘to have recourse to
another method of pacific settlement’, the method of the
Treaty of 1931. Even if this view be rejected, however, as the
text of the Treaty is inconsistent with the texts of the reci-
procal declarations and as it is later in point of time, the
Treaty must prevail over the declarations during the period
when the Treaty is in force. The history of the Treaty shows
that. the Parties intended for a period to free themselves of
the reserve in the Belgian declaration, and to include in the

 

1 See the final protocol to the Austrian-Swiss Treaty of October 11th,
1924, 33 League of Nations Treaty Series, p. 432; the additional protocol to
the Convention of January 17th, 1925, between Estonia, Finland, Latvia and
Poland, 38 idem, p. 368; and the protocol of signature to the Norwegian-
Polish Treaty of December oth, 1929, 101 idem, p. 340.

2 rio idem, p. 360.

71
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON” 132

jurisdiction conferred on the Court disputes with regard to
anterior situations or facts. This is borne out, also, by the
policy followed both by Bulgaria and by Belgium in concluding
treaties with other States. Two essential differences existing
between the Treaty of 1931 and “Convention a” of 1928 make
it impossible to attribute to the former the subsidiary char-
acter which may be attributed to the latter.

The conclusion to be drawn is that on January 26th, 1938,
while the Treaty of 1931 was in force, the relations between
Belgium and Bulgaria with respect to the jurisdiction of the
Court were governed by the Treaty of 1931 and not by the
reciprocal declarations made under Article 36, paragraph 2,
of the Statute. Hence, the Treaty of 1931 is the sole possible
source of the Court’s jurisdiction to deal with this case.

#
* *

The conclusion that the Court’s jurisdiction to deal with this
case must be derived, if at all, from the Treaty of 1931 makes
it unnecessary to enquire whether the condition set by the
Belgian declaration, that the dispute must be with regard to
situations or facts posterior to March roth, 1926, has been
fulfilled in this case. The conclusion makes it necessary, how-
ever, to enquire as to the fulfilment in this case of the two
conditions set by the Treaty of 1931, (1) the requirement of
Article 1 that the dispute must be one “which it may not
have been possible to settle by diplomacy’, and (2) the require-
ment that on the hypotheses set out in Article 3 a definitive
decision. must have been pronounced by a competent local
authority. Both of these questions have been raised in connec-
tion with the Bulgarian preliminary exception. .

FA

The provision in Article x of the Treaty, that the dispute
must be one which. it may not have been possible to settle by
diplomacy, is not a meaningless formality. In the past the
Court has drawn attention to the importance of prior negotia-
tions !, and where the requirement is expressly laid down in a
treaty it cannot be disregarded. What is essential is that prior
to the filing of an application by one party bringing the dis-
pute before the Court, the other party must have been given
the opportunity to formulate and to express its views on the
subject of the dispute. Only diplomatic negotiations will have
afforded such an opportunity. The precise point at which it
may properly be said that the negotiations instituted cannot

 

 

1 In the Mavrommatis case, Series A, No. 2, p. 15.

72
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 133

result in a settlement of the dispute may have to depend, as
the Court has also recognized!, upon ‘the views of the States
concerned’.

The submissions of the Belgian Government, as stated in
its Application and in its Memorial, relate to the alleged failure
of Bulgaria in its international obligations (x) by reason of
the tariff put into force in 1934 by the State Administration
of Mines, to enable the Municipality of Sofia to distort the
application of the decisions given by the Mixed Arbitral Tribu-
nal in 1923 and 19257; (2) by reason of the judgments of
Bulgarian courts which deprived the Electricity Company of
Sofia and Bulgaria of the benefit of the decisions of the Mixed
Arbitral Tribunal; and (3) by reason of the promulgation of
the law of February 3rd, 1936, establishing a tax on the dis-
tribution of electric power purchased from concerns not subject
to tax. In so far as Belgium’s claims are based on grounds
- (1) and (2), they were the subject of diplomatic negotiations
prior to the filing of the Belgian Application on January 26th,
1938. It may therefore be said that the dispute with respect
to these claims was one which, in the language of Article 1 of
the Treaty of 1931, it was not “‘possible to settle by diplomacy”.

With respect to the claim based on ground (3), ie. on the
promulgation of the Bulgarian law of February 3rd, 1936,
the situation is different. This law was not referred to in the
previous diplomatic correspondence put before the Court;
indeed, in the Additional Memorial of the Belgian Government
(p. 16), it was said that the Belgian Government had judged
it useless to engage in special negotiations relating to this part
of its claim. Though this statement was somewhat modified
by the Belgian Agent in the course of the oral proceedings,
no proof was furnished of any diplomatic negotiations relating
to the law of 1936 which may have taken place prior to the
filing of the Belgian Application. It seems clear, therefore,
that the condition set by Article 1 of the Treaty was not met
with regard to the Belgian claims based upon the promulga-
tion of the Bulgarian law of February 3rd, 1936. Hence the
Court lacks jurisdiction to deal with this part of the Belgian
claim.

*

It remains to enquire whether the condition set by Article 3
of the Treaty has been met with reference to that part of
the Belgian claims which relates to (x) the tariff put into
force in 1934 by the State Administration of Mines, and (2)

 

 

1 Series A, No. 2, p. 15.
? These decisions are reported in 3 Recueil des Décisions des Tribunaux
arbitvaux mixies, p. 308, and 5 idem, pp. 758, 770.

73
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 134

the judgments of the Bulgarian courts, ie. the action taken
by administrative and judicial authorities in Bulgaria in connec-
tion with the application of the price formula fixed by the
Mixed Arbitral Tribunal in 1925.

The first paragraph of Article 3 of the Treaty reads as follows :

“In the case of a dispute the occasion [Fr. objet] of which, accord-
ing to the municipal law of one of the High Contracting Parties,
falls within the competence of its judicial or administrative author-
ities, the Party in question may object to the matter in dispute
being submitted for settlement by the different methods laid
down in the present Treaty until a decision with final effect
has been pronounced within a reasonable time by the competent
authority.”

The provision has some resemblance to, but should not be
confused with, the common-law rule concerning the exhaustion
of local remedies, which was recently applied by the Court
in the case of the Panevezys-Saldutiskis Raïlway ! Provisions
of similar import are to be found in a large number of recent
treaties.

It was not seriously contested in this case that under Bul-
garian law the application of the price formula fixed by the
Mixed Arbitral Tribunal in 1925 is a subject (Fr. objet) which,
in the first instance at any rate, falls within the competence
of the Bulgarian authorities. The exclusive competence of the Bul-
garian courts over disputes on this subject was asserted by the
Bulgarian Minister for Foreign Affairs in his letter of August 3rd,
1937, addressed to the Belgian Minister ; but it was also stated
in that letter that, par application de l’article 3 du même traité
(ie., the Treaty of 1931), le Gouvernement bulgare revendique,
en l'occurrence, la compétence de ses propres tribunaux, et il ne
saurait consentir à ce que le différend soit soumis aux diverses
procédures prévues par ledit traité. It would seem to be possible
to conclude that for the purpose of applying Article 3 of the
Treaty of 1031 the necessary hypotheses. exist in this case.
The dispute here is one the subject (Fr. objet) of which, accord-
ing to Bulgarian law, falls within the competence of the judi-
cial or administrative authorities of Bulgaria; and by the
letter of August 3rd, 1937, Bulgaria did object to this dispute’s
being submitted for settlement by a method laid down in the
Treaty. That objection is a bar to an exercise of the juris-
diction conferred on the Court “until a decision with final
effect has been pronounced within a reasonable time by the
competent authority’’.

In 1936, the Municipality of Sofia instituted an action in the
Regional Tribunal of Sofia against the Compagnie d’Electricité

1 Series A/B, No. 76.
74
A./B. 77 (ELECTRICITY COMPANY).—OP. HUDSON 135

de Sofia et de Bulgarie, seeking a determination of its rights
‘and obligations with reference to the sale-price of electricity
at Sofia. The Compagnie defended this action, contending inter
alia that the Tribunal lacked jurisdiction. Judgments were
rendered in this action by the Regional Tribunal of Sofia on
April 30th, 1936, May 26th, 1936, and October 24th, 1936. The
Compagnie, and later the Municipality, appealed to the Court
of Appeal, which gave its judgment on March 27th, 1937. An
appeal (pourvoi) taken to the Cour de cassation by the Com-
pagnie on June 23rd, 1937, was rejected on March 16th, 1938.

It is not contended that the interval between June 23rd, 1937, .

and March 16th, 1938, was more than a reasonable period
' within the requirement of Article 3 of the Treaty of 1931.
This being the case, the facts seem to show quite clearly that
when the Belgian Application was filed on January 26th, 1938,
the décision définitive required by Article 3 had not yet been
pronounced by the competent authority.

The conclusion follows that Article 3 of the Treaty of 1931
prevents the Court from exercising the jurisdiction referred to
in Article 4 of that Treaty, with respect to the Belgian claim
based upon the action taken by the State Administration of
Mines in 1934 and the judgments of the Bulgarian courts
in connection with the application of the price formula fixed
by the Mixed Arbitral Tribunal in 1925.

*%
*% *

I am therefore of the opinion that the Court’s jurisdiction
in this case must be derived, if at all, from the Belgian-
Bulgarian Treaty of June 23rd, 1937 ; that under Article I of
that Treaty the Court has no jurisdiction to deal with the Belgian
claim relating to the promulgation of the Bulgarian law of
February 3rd, 1936; and that under Article 3 of that Treaty
the Court is precluded from exercising the jurisdiction which
would have been conferred by Article 4 of the Treaty with
respect to the Belgian claim based upon the action taken in
1934 by the State Administration of Mines and upon the
judgments of the Bulgarian courts in connection with the
application of the price formula fixed by the Mixed Arbitral
Tribunal in 1925.

On this view it is unnecessary to consider other questions
which have been discussed before the Court.

For these reasons, I think the preliminary objection advanced
by the Bulgarian Government ought to be upheld.

(Signed) ManLEy O. Hupson.

Io. ‘ 75
